NO. 07-01-0283-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JULY 25, 2001

______________________________


IN RE ENERGAS COMPANY, RELATOR
 
_________________________________


ON RELATOR'S MOTION FOR EMERGENCY STAY

_______________________________


Before BOYD, C.J., and QUINN and REAVIS, JJ.

	Pending before the Court is a petition for writ of mandamus filed by Energas
Company, relator, and a motion for emergency stay presented pursuant to Rule 52.10 of
the Texas Rules of Appellate Procedure.  By its motion, Energas requests that the
discovery order of the trial court signed June 7, 2001, requiring Energas to produce certain
records within 60 days of the order be stayed pending disposition by this Court of its
petition for writ of mandamus filed July 19, 2001.
	Concluding that the motion for an emergency stay should be granted pending this
Court's action on the petition for writ of mandamus, it is ordered that compliance by
Energas Company with the discovery order of the 47th District Court, Potter County, in
cause number 87,247-A, entitled Mary Miller Speed, dependent administratrix of the Estate
of Forest Harvey Miller, deceased, vs. Energas Company,  signed June 7, 2000,  is 
stayed, subject to further order of this Court.
	Counsel for the real party in interest, Mary Miller Speed, dependent administratrix 
of the Estate of Forest Harvey Miller, deceased, are requested to file a response to the
petition for writ of mandamus pursuant to Rule 52.4 of the Texas Rules of Appellate
Procedure on or before August 15, 2001.  Oral argument on the mandamus proceeding
will be set for the week of September 10, 2001, by letter with 21 days notice.  Tex. R. App.
P. 39.9.
	It is ordered.
							Per Curiam
Do not publish.

                                             Appellees
_________________________________

FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

NO. 10,039; HON. DAN MIKE BIRD, PRESIDING
_______________________________

Order of Dismissal
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ. 
          Appellants Jerry Max Lewis and Neva Jane Lewis filed a notice of appeal on April
23, 2009.  However, they did not pay the $175 fee required from appellants under Texas
Rule of Appellate Procedure 5.  Nor did they file an affidavit of indigence per Texas Rule
of Appellate Procedure 20.1.  By letter from this Court dated April 27, 2009, we informed
them that “the filing fee in the amount of $175.00 has not been paid . . . .  Failure to pay
the filing fee within ten (10) days from the date of this notice may result in a dismissal.” 
Tex. R. App. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo
1998, pet. ref’d).  The deadline lapsed, and the fee was not received. 
          Because appellants have failed to pay the requisite filing fee as directed by the
Court, we dismiss their attempt to appeal pursuant to Texas Rule of Appellate Procedure
42.3(c).   
 
                                                                           Per Curiam